Name: 2004/529/EC:Commission Decision of 21 June 2004 amending Decision 2003/903/EC adopting the plan allocating to the Member States resources to be charged to the 2004 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2004) 2326)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  budget;  cooperation policy;  trade policy;  social protection
 Date Published: 2004-07-03

 3.7.2004 EN Official Journal of the European Union L 234/10 COMMISSION DECISION of 21 June 2004 amending Decision 2003/903/EC adopting the plan allocating to the Member States resources to be charged to the 2004 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2004) 2326) (2004/529/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), the Commission, by Decision 2003/903/EC (4), adopted the distribution plan to be financed from resources available in the 2004 budget year. The plan lays down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The 2004 plan should be adapted to enable Poland to take part in this Community measure. Such adaptation must cover, on the one hand, the allocation of financial resources and of products to be withdrawn from intervention stocks and, on the other, the authorisation, under the conditions laid down in Article 7 of Regulation (EEC) No 3149/92 of intra-Community transfers so that the amended plan can be implemented. (3) The measures provided for in this Decision are in accordance with the opinions of all the relevant committees, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/903/EC is hereby amended as follows: 1. Annex I is replaced by the text set out in Annex I to this Decision; 2. Annex II is replaced by the text set out in Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 2339/2003 (OJ L 346, 31.12.2003, p. 29). (4) OJ L 340, 24.12.2003, p. 65. ANNEX I ANNEX I Annual distribution plan for 2004 (a) Financial resources made available to implement the plan in each Member State: (EUR) Member State Allocation Belgium 3 439 000 Denmark 168 000 Greece 12 030 000 Spain 41 125 000 France 52 503 000 Ireland 207 000 Italy 62 065 000 Luxembourg 42 000 Poland 23 935 000 Portugal 15 297 000 Finland 2 933 000 Total 213 744 000 (b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in (a): (tonnes) Member State Products Cereals Rice (paddy rice) Butter Skimmed-milk powder Beef (carcase equivalent) Belgium 7 000 2 000 600 Denmark 53 Greece 26 000 16 630 1 879 Spain 70 000 27 975 7 230 France 83 386 29 077 500 15 200 Ireland 60 Italy 90 000 19 625 13 448 Poland 12 000 25 500 4 257 Portugal 15 000 16 500 2 476 Finland 15 500 595 Total 318 886 137 307 28 571 17 674 53 (c) Allocation for Luxembourg with a view to purchases on the Community market of:  milk powder: EUR 26 000,  beef: EUR 16 000. ANNEX II ANNEX II Intra-Community transfers authorised under the plan for 2004 Product Quantity (tonnes) Holder Consignee 1. Cereals 26 000 ONIC, France Ministry of Agriculture, Greece 2. Cereals 70 000 ONIC, France FEGA, Spain 3. Cereals 15 000 ONIC, France INGA, Portugal 4. Cereals 90 000 ONIC, France AGEA, Italy 5. Cereals 15 500 BLE, Germany Ministry of Agriculture, Finland 6. Cereals 12 000 BLE, Germany ARR, Poland 7. Cereals 25 386 BLE, Germany Ministry of Agriculture, France 8. Rice 2 000 Ente Risi, Italy BIRB, Belgium 9. Rice 16 500 FEGA, Spain INGA, Portugal 10. Rice 25 500 Ente Risi, Italy ARR, Poland 11. Milk powder 15 200 BIRB, Belgium Ministry of Agriculture, France 12. Milk powder 1 879 BLE, Germany Ministry of Agriculture, Greece 13. Butter 4 257 FEGA, Spain ARR, Poland